EXHIBIT 10.1 Equity Interests Transfer Agreement Transferors XU Dengfu, PAN Luping, PAN Mude, ZHANG Genkai, LI Xianyue, YANG Min and XU Jianying Transferee Beijing Huaxin Tianying Livestock Technology Co., Ltd November 3rd, 1 This Equity Interests Transfer Agreement (hereinafter referred to as “this Agreement”) is made and entered into on November 3rd, 2008 at Yujiang County, Yingtan City, China, by and between: Transferors: XU Dengfu ID: Domicile: 27 Jiemiansushe, Liu Jia Zhan Ken Zhi Chang Jian She Xi Lu Yujiang County Yingtan City Jiangxi Province PAN Luping ID: Domicile: 63 Zhan Qian Bei Lu Dong Xiang Yujiang County Yingtan City Jiangxi Province PAN Mude ID: Domicile: 145 Yuan Tou Zu, Shidu Viliage Zhongtong Town Yujiang County Yingtan City Jiangxi Province ZHANG Genkai ID: Domicile: 165 Chezhan Jie Dengfu Town Yujiang County Jiangxi Province LI Xianyue ID: Domicile: 42 Miao Mu Dui Liu Jia Zhan Ken Zhi Chang Er Fen Chang Yujiang County Yingtan City Jiangxi Province 2 YANG Min ID: Domicile: 75 Sheng Li Dong Lu Yue Hu District Yingtan City Jiangxi Province XU Jiangyi ID: Domicile: 007 Xu Jia Yatang Viliage Zhongtong Town Yingtan City Jiangxi Province Transferee: Beijing Huaxin Tianying Livestock Technology Co., Ltd Domicile:
